Citation Nr: 1508763	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-33 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at St. Cloud Hospital Emergency and Trauma Center in St. Cloud, Minnesota, on March 27, 2012.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from July 1973 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs Medical Center (VAMC) in St. Cloud, Minnesota, which denied medical reimbursement of non-VA hospital care and related costs from treatment the Veteran received on March 27, 2012.  

In November 2013, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at St. Cloud Hospital Emergency Room and Trauma Center in St. Cloud, Minnesota, on March 27, 2012.  He essentially contends that the unauthorized emergency treatment he received on that date was emergent in nature, that a VA facility was not feasibly available nor would the ambulance take him to the St. Cloud VAMC as that facility does not have an emergency treatment facility, and that he does not have health insurance to pay for the emergency treatment received.  

The Board is unable to address the claim at this time as a review of the record shows that it is incomplete.  Specifically, the November 2012 Statement of the Case (SOC) documents that following clinical review of the claim on April 6, 2012, the claim was denied as it was determined that the treatment at issue was non-emergent and that a VA facility was feasibly available.  The SOC also documents that notice of the denial was mailed to the Veteran on April 19, 2012.  It further documents that the claim was reviewed by a second clinical reviewer on September 10, 2012, who subsequently upheld the denial of the claim on September 26, 2012.  The aforementioned documents alluded to in the November 2012 SOC have not been associated with the claims file for review.

Similarly, a July 2013 RO report of contact notes that services were denied on April 23, 2012, and that a "veteran letter" was printed and sent to the Veteran on that date, but that the letter was unable to be reprinted through FBCS.  The April 23, 2012, letter alluded to in the RO's July 2013 report of contact has not been associated with the claims file for review.

Finally, the record contains a St. Cloud Hospital Emergency Trauma Center Report dated March 27, 2012, however, only page 1 of 3 have been associated with the claims file for review.  Accordingly, the Board is unable to determine the ailment, as well as the type and nature of treatment rendered to the Veteran at St. Cloud Hospital Emergency Trauma Center on March 27, 2012.  Such evidence is vital to the Veteran's claim.  The claim must therefore be remanded in order to obtain the aforementioned records for review.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2014). 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit any necessary medical authorization and/or release forms for the inpatient treatment records from St. Cloud Hospital Emergency Trauma Center dated on March 27, 2012.  After securing the necessary releases, attempt to obtain and associate the identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  All records requests and responses received must be documented in the claims file. 

2. Obtain and associate with the claims file all documents associated with the initial clinical review and denial of the claim as alluded to in the November 2012 SOC; the April 19, 2012, notice to the Veteran that the claim was denied as alluded to in the November 2012 SOC; all documents associated with a second clinical review of the claim on September 10, 2012, and the clinical reviewer's decision to uphold the previous denial of the claim on September 26, 2012, as alluded to in the November 2012 SOC; and the April 23, 2012, notice to the Veteran that the previous denial of the claim was upheld as alluded to in the RO's July 2013 report of contact.   

4. Following any additional indicated development, review the claims file and readjudicate the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at St. Cloud Hospital Emergency Trauma Center in St. Cloud, Minnesota on March 27, 2012.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




